DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/US2017/051846 filed September 15th, 2017, which claims the benefit of priority from US Provisional Patent Application No. 62/395,025 filed September 15th, 2016. 
Response to Amendment
The present amendment, filed on or after November 13th, 2020 has been entered. Claims 1-10, 12, 13, and 15-22 remain pending. Claims 1, 21, and 22 have been amended. Applicant’s amendment to the specification and drawings has remedied the objections set forth in the Non-Final Action mailed August 18th, 2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12, 13, and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. (WO 2016/043845 A1 as provided by IDS dated 02/18/2019) herein after Grover (2016) in view of Dogramadzi et al. (US 2014/0379038 A1) herein after Dogramadzi.
Regarding claim 1, Grover (2016) teaches a telesurgical system (Fig. 1 and Para [0006] “The surgical instrument includes an end effector controllable to perform surgery in response to telemanipulation of actuators in the instrument drive unit”) comprising: an actuation pod (Fig. 3 elements 110, 120) comprising: a proximal end (inherent aspect of the pod), a distal end (inherent aspect of the pod), a longitudinal axis defined between the proximal and distal ends of the actuation pod (Fig. 3 element A1), a plurality of linear actuators (Para [0054] “Instrument carriage 150 further includes a plurality of linear drive members 152, each of which is threadably coupled to one of the plurality of rotatable drive members 130 for linear translation therealong”) arranged around and extending parallel to the longitudinal axis of the actuation pod (Fig. 4B); and a surgical instrument (200) comprising: a shaft (220), and a plurality of actuator engagement members (linear driven members 214); wherein the shaft of the surgical instrument is positioned coincident with the longitudinal axis of the actuation pod (Para [0057] “a longitudinal axis "A4" and includes a housing 210 and a shaft 220 extending distally from housing 210”); and wherein each actuator engagement member of the plurality of actuator engagement members is engaged with a corresponding linear actuator of the plurality of linear actuators (Para [0057]), but does not explicitly teach that the plurality of linear actuators are arranged concentrically, the plurality of actuator engagement members are arranged radially around the instrument, and the plurality of linear actuators being positioned radially around the plurality of actuator engagement members.
However, Dogramadzi discloses a plurality of linear actuators arranged concentrically (Annotated Fig. 4 depicts the concentric positioning of the linear actuators around the longitudinal axis denoted by the dotted line) the plurality of actuator engagement members are arranged radially around the instrument (See annotated fig. 4 below), and the plurality of linear actuators being positioned radially around the plurality of actuator engagement members (See annotated fig. 4 below).


    PNG
    media_image1.png
    679
    539
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the telesurgical system of Grover (2016) to further include that the plurality of linear actuators are arranged concentrically, the plurality of actuator engagement members are arranged radially around the instrument, and the plurality of linear actuators being positioned radially around the plurality of actuator engagement members as disclosed by Dogramadzi to create an arrangement that permits precise movement of the end effector with up to 6 degrees of freedom (Dogramadzi Para [0052]). 
Regarding claim 2, Grover (2016) further teaches wherein the plurality of linear actuators comprises: a plurality of lead screws arranged around and extending parallel to the longitudinal axis of the actuation pod (Para [0053] “first rotatable member 132, a pair of lower rotatable members 134a, 134b, and a pair of upper rotatable members 136a, 136b”); and a plurality of motors, each motor of the plurality of motors being coupled to drive a corresponding lead screw of the plurality of lead screws (See Fig. 11 and Fig. 4B motors 4B).  
Regarding claim 3, Grover (2016) further teaches wherein the plurality of motors are equidistant from the longitudinal axis of the actuation pod (Fig. 4B: motors are arranged around the longitudinal axis A3).  
Regarding claim 4, Grover (2016) further teaches wherein the plurality of motors are positioned distally in the actuation pod (Fig. 4B).  
Regarding claim 5, Grover (2016) further teaches wherein the plurality of linear actuators comprises: a plurality of lead screws arranged around and extending parallel to the longitudinal axis of the actuation pod (Para [0053] “first rotatable member 132, a pair of lower rotatable members 134a, 134b, and a pair of upper rotatable members 136a, 136b”); and a plurality of nuts, each nut of the plurality of nuts being engaged with a corresponding lead screw of the plurality of lead screws, and each nut of the plurality of nuts being engaged with a corresponding actuator engagement member of the plurality of actuator engagement members
Regarding claim 6, Grover (2016) further teaches wherein the plurality of lead screws are equidistant from the longitudinal axis of the actuation pod (Fig. 4B).  
Regarding claim 7, Grover (2016) further teaches wherein the plurality of lead screws extend from the distal end of the actuation pod to the proximal end of the actuation pod (Fig. 10).  
Regarding claim 8, Grover (2016) further teaches wherein the plurality of linear actuators are equidistant from the longitudinal axis of the actuation pod (Fig. 4B).  
Regarding claim 9, Grover (2016) further teaches wherein the actuation pod further comprises a surgical instrument insertion linear actuator extending parallel to the longitudinal axis of the actuation pod, wherein the surgical instrument insertion linear actuator is engaged with the surgical instrument (Para [0054] “Carriage body 150a is threadably coupled to one of the plurality of rotatable members 130 for linear translation of instrument carriage 150 therealong as illustrated by arrow "L5" (see FIG. 11)”).  
Regarding claim 10, Grover (2016) further teaches wherein the plurality of linear actuators and the surgical instrument insertion linear actuator are equidistant from the longitudinal axis of the actuation pod (Fig. 4B).  
Regarding claim 19, Grover (2016) further teaches a pod roll motor engaged to roll the actuation pod around the longitudinal axis of the actuation pod (Para [0063]).  
Regarding claim 20, Grover (2016) further teaches wherein the pod roll motor is positioned inside the actuation pod (Para [0063]).  

Claims 12, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grover (2016) in view of Dogramadzi as applied to claim 1, and further in view of Grover et al. (WO 2015/167808 A1) herein after Grover (2015).
Regarding claim 12, Grover (2016) in view of Dogramadzi disclose the telesurgical system of claim 9, but does not explicitly teach wherein the surgical instrument insertion linear actuator comprises: a surgical instrument insertion lead screw; a surgical instrument insertion motor coupled to drive the surgical instrument insertion lead screw; and a surgical instrument insertion nut engaged with the surgical instrument insertion lead screw; wherein the surgical instrument insertion nut is engaged with the surgical instrument.
However, Grover (2015) discloses wherein the surgical instrument insertion linear actuator comprises: a surgical instrument insertion lead screw (Para [0039] “lead screws 211”); a surgical instrument insertion motor coupled to drive the surgical instrument insertion lead screw (Para [0039] “lead screws 211, attached to a respective motor "M"”); and a surgical instrument insertion nut engaged with the surgical instrument insertion lead screw (Para [0045] “Nut 246 is supported on plate 206b and has a geared outer surface 248 in geared engagement with spur gear 244, such that rotation of spur gear 244 drives a rotation of nut 246.”); wherein the surgical instrument insertion nut is engaged with the surgical instrument (Para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the telesurgical system of Grover (2016) in view of Dogramadzi to further include the surgical instrument insertion linear actuator comprises: a surgical instrument insertion lead screw; a surgical instrument insertion motor coupled to drive 
Regarding claim 13, Grover (2016) in view of Dogramadzi disclose the telesurgical system of claim 9, but does not explicitly teach wherein the plurality of linear actuators comprises: a plurality of lead screws arranged around and extending parallel to the longitudinal axis of the actuation pod, and a plurality of motors, each motor of the plurality of motors being coupled to drive a corresponding lead screw of the plurality of lead screws; and wherein the surgical instrument insertion linear actuator comprises: a surgical instrument insertion lead screw, and a surgical instrument insertion motor coupled to drive the surgical instrument insertion lead screw; and wherein the plurality of motors and the surgical instrument insertion motor are equidistant from the longitudinal axis of the actuation pod.  
However, Grover (2015) discloses wherein the plurality of linear actuators comprises: a plurality of lead screws arranged around and extending parallel to the longitudinal axis of the actuation pod (Fig. 4 elements 211), and a plurality of motors, each motor of the plurality of motors being coupled to drive a corresponding lead screw of the plurality of lead screws (Fig. 4 see elements “M”); and wherein the surgical instrument insertion linear actuator comprises: a surgical instrument insertion lead screw (Fig. 4 element 211), and a surgical instrument insertion motor coupled to drive the surgical instrument insertion lead screw (Fig. 4); and wherein the plurality of motors and the surgical instrument insertion motor are equidistant from the longitudinal axis of the actuation pod (Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the telesurgical system of Grover (2016) in view of Dogramadzi to further include the plurality of linear actuators comprises: a plurality of lead screws arranged around and extending parallel to the longitudinal axis of the actuation pod, and a plurality of motors, each motor of the plurality of motors being coupled to drive a corresponding lead screw of the plurality of lead screws; and wherein the surgical instrument insertion linear actuator comprises: a surgical instrument insertion lead screw, and a surgical instrument insertion motor coupled to drive the surgical instrument insertion lead screw; and wherein the plurality of motors and the surgical instrument insertion motor are equidistant from the longitudinal axis of the actuation pod as disclosed by Grover (2015) that allows for greater degrees of freedom for an attached surgical instrument, and that provides for an easier removal and attachment of a surgical instrument (Grover (2015) Para [0004]).
Regarding claim 15, Grover (2016) in view of Dogramadzi disclose the telesurgical system of claim 1, but does not explicitly teach wherein the plurality of linear actuators comprises a plurality of lead screws arranged around and extending parallel to the longitudinal axis of the actuation pod;Application No. : TBDFiled: February 7, 2019 Page: 6of8wherein the actuation pod further comprises a surgical instrument insertion lead screw; and wherein plurality of lead screws and the surgical instrument insertion lead screw are equidistant from the longitudinal axis of the actuation pod.  
However, Grover (2015) discloses wherein the plurality of linear actuators comprises a plurality of lead screws arranged around and extending parallel to the longitudinal axis of the actuation pod (Fig. 4);Application No. : TBDFiled: February 7, 2019 Page: 6of8wherein the actuation pod further comprises a surgical instrument insertion lead screw (Fig. 4 element 211); and wherein plurality of lead screws and the surgical instrument insertion lead screw are equidistant from the longitudinal axis of the actuation pod (Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the telesurgical system of Grover (2016) in view of Dogramadzi to further include wherein the plurality of linear actuators comprises a plurality of lead screws arranged around and extending parallel to the longitudinal axis of the actuation pod;Application No. : TBDFiled: February 7, 2019 Page: 6of8wherein the actuation pod further comprises a surgical instrument insertion lead screw; and wherein plurality of lead screws and the surgical instrument insertion lead screw are equidistant from the longitudinal axis of the actuation pod as disclosed by Grover (2015) that allows for greater degrees of freedom for an attached surgical instrument, and that provides for an easier removal and attachment of a surgical instrument (Grover (2015) Para [0004]).
Regarding claim 18, Grover (2016) in view of Dogramadzi disclose the telesurgical system of claim 1, but does not explicitly teach wherein each actuator engagement member of the plurality of actuator engagement members is engaged in a non-detained engagement with a corresponding linear actuator of the plurality of linear actuators.
However, Grover (2015) discloses wherein each actuator engagement member of the plurality of actuator engagement members is engaged in a non-detained engagement with a corresponding linear actuator of the plurality of linear actuators (Para [0053] “each actuator 216a, 216b, 216c, 216d of instrument drive unit 200 with a corresponding driven member 420a, 420b, 420c, 420d of surgical instrument 400. With actuators 216a, 216b, 216c, 216d engaged linear movement of actuators 216a, 216b, 216c, 216d, caused by a rotation of lead screws 211, drives an axial movement of a respective driven member 420a, 420b, 420c, 420d due to the engagement between actuators 216a, 216b, 216c, 216d and respective driven members 420a, 420b, 420c, 420d. An axial movement of a driven member 420a, 420b, 420c, 420d results in a translation of a respective cable "C" in either a proximal or distal direction, through elongate body 404 of surgical instrument 404, to actuate functions of end effector 410, as described above”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the telesurgical system of Grover (2016) in view of Dogramadzi to further include wherein each actuator engagement member of the plurality of actuator engagement members is engaged in a non-detained engagement with a corresponding linear actuator of the plurality of linear actuators as disclosed by Grover (2015) that allows for greater degrees of freedom for an attached surgical instrument, and that provides for an easier removal and attachment of a surgical instrument (Grover (2015) Para [0004]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grover (2016) in view of Dogramadzi as applied to claim 1, and further in view of Shelton, IV et al. (US Publication 2008/0300580 A1) herein after Shelton.
Regarding claim 16, Grover (2016) in view of Dogramadzi disclose the telesurgical system of claim 1, but does not explicitly teach a plurality of load sensors; wherein each load sensor of the plurality of load sensors is positioned at an end of a corresponding linear actuator of the plurality of linear actuators.
However, Shelton discloses a plurality of load sensors ([0067] “The instrument 10 comprises a plurality of sensors), wherein the plurality of sensors includes, for example, a closure trigger sensor, an anvil closure sensor, an anvil closure load sensor, a knife position sensor, a cartridge present sensor, a cartridge condition sensor, a firing trigger sensor, and a valve actuation sensor, or any combination thereof”); wherein each load sensor of the plurality of load sensors is positioned at an end of a corresponding linear actuator of the plurality of linear actuators (Para [0058] describes the location of the sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the telesurgical system of Grover (2016) in view of Dogramadzi to further include a plurality of load sensors; wherein each load sensor of the plurality of load sensors is positioned at an end of a corresponding linear actuator of the plurality of linear actuators as disclosed by Shelton as a way for the clinician to gather feedback from the telesurgical system to prevent inefficiencies of a surgical procedure, inconsistencies in a procedure, and/or potential damage to the surgical instrument (Shelton Para [0016]).
Regarding claim 17, Grover (2016) in view of Dogramadzi disclose the telesurgical system of claim 1, but does not explicitly teach a plurality of load sensors; wherein each load sensor of the plurality of load sensors is positioned to sense an engagement force at a corresponding engagement between each of the linear actuators and each of the actuator engagement members. 
However, Shelton discloses a plurality of load sensors (Para [0067] “The instrument 10 comprises a plurality of sensors), wherein the plurality of sensors includes, for example, a closure trigger sensor, an anvil closure sensor, an anvil closure load sensor, a knife position sensor, a cartridge present sensor, a cartridge condition sensor, a firing trigger sensor, and a valve actuation sensor, or any combination thereof”); wherein each load sensor of the plurality of load sensors is positioned to sense an engagement force at a corresponding engagement between each of the linear actuators and each of the actuator engagement members (Para [0067] “Sensors may be coupled to the closure trigger 302 and the firing trigger 310 to detect their operation. Sensors may be employed to measure the anvil 40 closure and the closure load on the anvil 40. Other sensors may be employed to measure the position of the knife assembly 30 (FIG. 2), the presence of the staple cartridge 50 (FIG. 2) and/or the status of the staple cartridge 50 (e.g., spent or un-spent).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the telesurgical system of Grover (2016) in view of Dogramadzi to further include a plurality of load sensors; wherein each load sensor of the plurality of load sensors is positioned to sense an engagement force at a corresponding engagement between each of the linear actuators and each of the actuator engagement members as disclosed by Shelton as a way for the clinician to gather feedback from the telesurgical system to prevent inefficiencies of a surgical procedure, inconsistencies in a procedure, and/or potential damage to the surgical instrument (Shelton Para [0016]).
Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grover (2016) in view of Dogramadzi as applied to claim 1, and further in view of Williams et al. (US Publication 2009/0248041 A1) herein after Williams.
Regarding claims 21 and 22, Grover (2016) in view of Dogramadzi disclose the telesurgical system of claim 1, but does not explicitly teach a manipulator assembly; wherein 
However, Williams discloses a manipulator assembly (Fig. 1A element 152); wherein the actuation pod is mounted to the manipulator assembly (Para [0034] “a patient side manipulator or patient side cart 152, and one or more robotic surgical instruments or tools 101A-101D”); and Page: 7of8wherein the manipulator assembly orients the longitudinal axis of the actuation pod in pitch, yaw, or in both pitch and yaw (Para [0130] “The guide tube 1008 may be maintained in a fixed position or rotated (e.g., pitch, yaw, and/or roll) around a remote center point 1020 near the opening into the patient if permitted by the circumstances, including the tissue in the body where the tools may be located”); wherein the actuation pod is mounted to the manipulator assembly in a readily detachable way such that the actuation pod can be interchanged with a second surgical instrument actuation pod (Para [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the telesurgical system of Grover (2016) in view of Dogramadzi to further include a manipulator assembly; wherein the actuation pod is mounted to the manipulator assembly; and Page: 7of8wherein the manipulator assembly orients the longitudinal axis of the actuation pod in pitch, yaw, or in both pitch and yaw; wherein the actuation pod is mounted to the manipulator assembly in a readily detachable way such that the actuation pod can be interchanged with a second actuation pod as disclosed by Williams as a way to advantageously allow sterilization and/or equipment changes (Williams Para [0108]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792